4 So.3d 798 (2009)
Danna Lovett HUMPHREYS
v.
Clay Randall HUMPHREYS.
No. 2009-CJ-0185.
Supreme Court of Louisiana.
March 13, 2009.
PER CURIAM.
Writ granted; case remanded. The judgment dated January 12, 2008, is vacated insofar as it awarded permanent joint custody and designated Clay Humphreys domiciliary parent. While a trial judge has the authority and responsibility to prevent undue delay, this should not be accomplished by setting an arbitrary time limit for trial of the matter without regard for any other considerations. The case is remanded to the family court for the parties to complete the proceeding, allowing the presentation of witnesses in accordance with La. C.E. arts. 401-403 and La. C.C.P. art. 1631.
TRAYLOR and WEIMER, JJ., would deny.